Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 3, 5 -6, 8 -18, and 20 – 21 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed November 16, 2021, have been fully considered but they are not persuasive. Applicant argues points not made by Examiner. See Remarks, page 6, which states: 
Applicant disagrees that “a transport refrigeration unit comprising sensors configured to monitor environmental parameters internal and external to the transport refrigeration unit to generate data associated with the goods” is a mental process.

Examiner identifies the limitations of claim 1 which recite an abstract idea on page 2 of the 8/17/2021 Office Action. While Examiner identifies the monitoring process as a mental process and the sales activities as certain methods of organizing human activity, Examiner identifies and analyzes the transport refrigeration unit with sensors as an additional element which generally links the use of sensors to a particular field of use: the field of perishable item transportation, on page 3 of the same Office Action. 

Applicant’s arguments with respect to rejections under 35 U.S.C. § 103 have been considered but are not persuasive for the following reasons: Applicant argues: 1) Barakat nor DuFour discloses post the perishable goods for subsequent sale in response to determining in-transit exchange should occur, reroute the transport refrigeration unit upon subsequent sale of the perishable goods to a subsequent buyer.  Examiner disagrees.
 As set forth in the rejection below, Mineville teaches a transportation unit with sensors monitoring parameters pertaining to perishable goods, processor and memory that stores data associated with perishable goods, and generating data associated with the perishable goods. See, paragraphs cited in rejection below including, but not limited to, paragraphs 65, 70-71, 90-99, 100-116, and 138 – 144.  
Barakat teaches determining whether system can maintain its cargo [cargo being perishable goods of Mineville] for the duration of a shipment in terms of whether a risk level indicates that an alternative action such as diverting the shipment to an alternative location [Mineville 0041] should occur, which corresponds to determining if an in-transit exchange of goods should occur. 
 DuFour teaches that goods may be in transit from a seller to buyer [paragraphs 74-75]; teaches listing good for sale which are in transit [0032]; teaches rerouting to alternate destination which corresponds to the new buyer’s destination [0032/[0039]. It also teaches that this in-transit exchange may occur between a first buyer to a subsequent buyer [0074]. Finally, paragraph 3 teaches that DuFour also contemplates that the goods or merchandise in transit may be perishable goods and that the solution the invention presents is to reduce the risk of seller being stuck with goods until some perish and become worthless or completely worthless. Dufour [0005].
For those reasons, Examiner disagrees that the art of record is not related to subsequent sales between a buyer to a subsequent buyer, or quality assessments of perishable goods.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Furthermore, claim 1 also recites a transport refrigeration unit comprising sensors configured to monitor environmental parameters internal and external to the transport refrigeration unit. Monitoring environmental parameters is a process which can be performed in the human mind and is therefore a mental process, which is an abstract idea.  As stated in the MPEP, the Courts have identified that generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h) does not integrate an abstract idea into a practical application. The transport refrigeration unit and sensors are additional elements; however "An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Here, Applicant merely limits use of sensors to a particular field of use which is to the field of perishable item transportation. 

Claim 11 recites an abstract idea for the same reasons as claim1. It also recites performing a quality assessment utilizing the data. As stated above this recites an abstract idea as it is an element which may be performed in the human mind, therefore making it a mental process. The claim recites a diagnostic module configured to perform the abstract idea of performing a quality assessment. As stated above, this amounts to performance of the abstract idea using generic computer implementation which fails to impose a significant limitation on the abstract idea and thus fails to amount to significantly more as it cannot provide an inventive concept. 

Claim 13 recites an abstract idea for the same reasons as claim1. It also recites performing a quality assessment utilizing the data. As stated above this recites an abstract idea as it is an element which may be performed in the human mind, therefore making it a mental process. The claim recites a remaining life module configured to perform the abstract idea of performing a quality assessment. As stated above, this amounts to performance of the abstract idea using generic computer implementation which fails to impose a significant limitation on the abstract idea and thus fails to amount to significantly more as it cannot provide an inventive concept. 
The remaining dependent claims have been given the full two part analysis. As they only further narrow the abstract idea and recite no further additional elements they do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. For the reasons stated above, claims 1- 3 and 5-21 are ineligible as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 - 6, 8-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0041532 (Minvielle) in view of US Publication 2015/0039529 (Barakat), further in view of US Publication 2007/0203821 (Du Four).  
Claim 1 – 
Minvielle teaches: 
system comprising: a storage device configured to store data associated with the perishable goods [0074] discloses information storage module contains databases where info  regarding perishable nutritional substances reside; [0065] Fig. 3 & Fig. 5. showing information storage modules; a transport refrigeration unit [0070][0071] disclosing refrigerated rail cars, refrigerated box trucks, refrigerated tractor trailers as chosen logistic transport modalities [0090] –[0099] and [0138]- [0144] discussing sensors  configured to monitor parameters internal and external to logistic transport modalities)to generate data associated with the perishable goods, [0100] – [0116] -  
a management sub-system comprising a processor and a memory [0063]-[0065], the management sub-system coupled to the storage device [ Fig. 5 and Fig. 8 showing information storage module coupled to controller; [0090] –[0094] discussing connecting to information storage module using reader to retrieve information and controller connected to sensor to obtain information], and the management sub-system is configured to: receive an input comprising the data associated with the perishable goods [0091], [0092], [0093], [0094],[0096],[0097], [0107], [0111] perform a quality assessment utilizing the input during a transit period of the perishable goods [0097] – information regarding environment sensed by sensor can be used by shipper to understand environment container has been subjected to and to determine changes in nutritional values and if substance has been degraded such that it is no longer in optimal state or safe for consumption. [0150] describes comparing target nutritional attribute of perishable items to attributes of nutritional value of perishable items at a later time to determine changes in nutritional quality. 
Minvielle does not teach; however Barakat teaches:
determine whether the cold chain in-transit exchange of the perishable goods should occur based the quality assessment [0034] data used to determine whether system can maintain the cargo for the remainder of the shipment period [0040] where risk is above cut off level where cut off level is based on cargo value, select a system which is more likely to preserve cargo value or be prepared to respond with action to preserve cargo value. Preparing to respond with action to preserve cargo value corresponds to choosing a cold chain in transit exchange. 
 [diverting shipment to a different recipient to have the cargo used within its remaining effective life] in response to determining that the cold chain in-transit exchange of the perishable goods should occur. [0016]- describing alerting, via a website, participants of right to big on rectifying or reducing risk when risk of undesirable conditions to maintain cargo are present; [0018]  discussing alerting shipment owners, shippers, receivers, customers when  there is an unreasonable risk of being unable to maintain cargo under desired conditions, if there are shipment alternatives or proposals to reduce cost. [0042] teaches different courses of action to preserve cargo value and [0041] teaches that one of such courses of action includes diverting shipment to a different recipient to have the cargo used within its remaining effective life.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Barakat to the teaching of Minvielle because the state of the art shows the ability to incorporate such quality assessment and cold-chain in-transit determinations to similar systems. Barakat is a system to record shipment information and display it during shipment to participants so the value of cargo can best be preserved throughout shipment along the virtual cold chain. This is essential to ensure maintenance of high value highly perishable commodities which need shipment over large distances. Organs, tissues, biological materials, bio-pharmaceuticals, and pharmaceuticals generally, blood and blood products, as well as high value perishable food items, would be included among such commodities. See, Barakat [0013]. Furthermore, Barakat “provides a more accurate way to predict cargo quality and expiration than simply to monitor temperature and time 
As outlined above, Barakat teaches the redirection of perishable goods when redirection has been determined necessary based on a quality assessment of the col chain integrity. Barakat further highly suggests that the items are offered for sale in paragraph [0041] in indicating that “no other customer may be willing to purchase such items.” To be thorough, and to the extent that Barakat does not explicitly teach this element, Du Four teaches the sale of goods in transit when it has been determined that redirection of the goods is necessary:
Dufour teaches: the perishable goods being transported from a seller to a buyer [0074]- [0075] teach that the goods are in transit from seller to buyer. [0003] teaches that the goods may be perishable. 
 post the [0032] and [0039] describe listing of goods for sale which are in transit.
Reroute the transport refrigeration unit (transport refrigeration unit taught by Mineville as noted above) (Dufour [0027] teaches a system comprising a listing and communication forum referred to as a GIT system in Dufour. [0029] states that the GIT provides seller and buyer, while still in transit, to cut stop merchandise in transit (MIT) at some shipping point during shipping and redirect MIT to alternate destination )upon subsequent sale of the perishable goods from the buyer to a subsequent buyer ( [0074] provides that goods already designated to a customer (known customer) may be sold to a new buyer (different customer) while the goods are in transit. 
[0003] shows that like the present application, Dufour also contemplates that MIT may refer to perishable goods. 
 It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the known technique of posting for sale goods which are still in transit to the teaching of the combination of Minvielle and Barakat in order to yield predictable results because the state of the prior art shows the ability to combine such resale and rerouting techniques into similar systems. Furthermore, posting the goods for sale while still in transit improves the system of Minvielle and Barakat because it “reduces the need to store perishable goods” [ 0003] and “reduces the risk of seller being stuck with goods until some perish and become worth less or completely worthless.” [0005].
Claim 2
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1.
 Barakat further teaches 
taking a course of action in in response to determining that the cold chain in-transit exchange of the perishable goods should occur and grading cut off levels depending on the action to be taken. [0040]-[0041]
Minvielle teaches: 
wherein the management sub-system is configured to decrement a grade of the perishable goods. See Figs 15a and 15b. [[0081], [0146]-[0149] shows an indicator communicated via visual symbol (examples including but not limited to color or percent fill), a presentation of values associated with a substance that shows how much value has degraded relative to initial value and where current value is relative to expiration value. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of taking a course of action in response to determining cold chain in transit exchange of goods should occur of Barakat to the teaching of decrementing a grade of perishable goods of Minvielle in order to arrive at the claimed invention as it improves the ability to price the perishing goods upon the decision to facilitate a cold-chain in transit exchange of goods considering “that consumers are willing to pay higher prices for higher nutritional content” [0005]. 
Claim 3
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 2. Minvielle further teaches wherein the grade of the perishable goods indicates a present quality of the goods.  See Figs 15a and 15b. [[0081], [0146]-[0149] shows an indicator communicated via visual symbol (examples including but not limited to color or percent fill), a presentation of values associated with a substance that shows how much value has degraded relative to initial value and where current value is relative to expiration value. See rationale to combine with respect to claim 2. 
Claim 5 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1.  Minvielle also teaches wherein the data comprises transport parameters associated with the perishable goods. [0090][0091] [0096], [0097] and  [0138]-[0145]
Claim 6 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Minvielle also teaches wherein the data comprises historical transport parameters and perishable [0090] [0097][0097]- discloses data comprises historic information about goods history and parameters
Claim 8 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Minvielle also teaches wherein the perishable goods comprise one or more of fruits,[0111] and [0135]-[0138] and [0154] vegetables, grains,[0006]-[0009] and [0069]-[0071] beans, nuts, eggs, dairy[0080], seed, flowers, meat,[0154] poultry,[0154] fish, ice, blood, and pharmaceuticals.
Claim 9 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Minvielle also teaches wherein the transport parameters comprise one or more of a temperature, [0057][0075] [0034] [0094]-[0095], [0099], [0105], [0109], [0114], [0120], [0124], [0128,[0132],[0138]-[0139], [0140]-[0141], a pressure [0075] [0138], a humidity,[0034] [0128][0138] [0141] a carbon dioxide [0075], an ethylene [0134]-[0139], an ozone [0075], a light exposure, [0057], [0075] a location,[0138] [0140][0141] a speed, an external temperature, and vibrations [0075].
Claim 10 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Minvielle also teaches wherein the transit period comprises a time period encasing a moving of the perishable goods through a [0143] discloses information obtained by sensors include info obtained upon loading logistic transport container, throughout its transit and at particular interim destinations or final destination. [0070]-[0071] discloses that logic transport system may contain refrigerated trailers, trucks. Minvielle does not explicitly teach that the transit period is through a cold chain process however, Barakat does. [0009]; Barakat is a system to record shipment information and display it during shipment to participants so the value of cargo can best be preserved throughout shipment along the virtual cold chain. This is essential to ensure maintenance of high value highly perishable commodities which need shipment over large distances. Organs, tissues, biological materials, bio-pharmaceuticals, and pharmaceuticals generally, blood and blood products, as well as high value perishable food items, would be included among such commodities. See, Barakat [0013].
Claim 11
 The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Barakat also teaches wherein the management sub-system comprises a diagnostic module configured to perform the quality assessment utilizing the data based on when one or more spoil conditions are present.  [0017] [0018] –describe alerting shipment owners, shippers, receivers and customers if unreasonable risk that coolant will be insufficient to maintain cargo under desired conditions and recommending action to preserve cargo value. [0045] discusses utilizing data based on when determining If amount of refrigerant will be effective for remainder of shipment. Determining spoil conditions present (refrigerant not enough for duration of shipment, Alerting participants and recommending action corresponds to utilizing data, based upon Applicant’s spec [0049] discussing diagnostic module.  Risk that coolant will be insufficient to maintain cargo under desired conditions corresponds to a spoil condition being present. Based upon Applicant’s spec [0038] which states a desirable condition is a normal, non-spoiling one and infers an undesirable condition is a spoiling condition and [0049]. See rationale to combine provided with respect to claim 1. 
Claim 12
 The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1.  Barakat also teaches wherein the management sub-system comprises a predictive module configured to perform the quality 493886US02 (U300866US2) assessment utilizing the data based on when a future need for the cold chain in-transit exchange is present.   [0017][0018] [0041] discusses utilizing data by diverting cargo so that it may be used within remaining effective life] Proposals to reduce costs, shipment alternatives, Action to preserve value of cargo correspond to cold-chain in-transit exchange of goods of paragraph 18 corresponds to  See rationale to combine provided with respect to claim 1. 
Claim 13
 The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1 Minvielle also teaches wherein the management sub-system comprises a remaining life module configured to perform the quality assessment utilizing the data based on when a remaining life of the perishable goods indicates spoiling prior to or soon after delivery to an original destination.[0081],[0111], [0107]. Information can be used to determine values such as if substance has been degraded such that it is no longer in an optimal nutritional state or if it is no longer safe for consumption. As  Minvielle contemplates in transit sensing of internal environment [0143], utilizing data to determine when substance is no longer safe for consumption corresponds to utilizing data to determine remaining life of perishable goods which indicates spoiling prior to or soon after delivery to original destination. 
Claim 14  which is directed to a method  recites limitations parallel to those of claim 1, which is directed to a system. Therefore, see relevant rejection of claim 1.
Claim 15, which is directed to a method recites limitations parallel to those of claim 2. See relevant rejection of claim 2.

Claim 17, which is directed to a method recites limitations parallel to those of claim 5.  See relevant rejection of claim 5.
Claim 18, which is directed to a method recites limitations parallel to those of claim 6. See relevant rejection of claim 6.
Claim 20, which is directed to a method recites limitations parallel to those of claim 8. See relevant rejection of claim 8.
Claim 21, which is directed to a method recites limitations parallel to those of claim 9.  See relevant rejection of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628